DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 6.8.21. In view of this communication, claims 1-14 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stiesdal (US20090256442A1).
Regarding Claim 1, Stiesdal discloses an electric motor [Abstract, generator and motor are structurally same] comprising: 
an annular stator (Fig 2 below, 8) extending about an axis (Fig 2, A) and presenting a first radial surface (Fig 3 below, 21); 
a rotor (Fig 2, 7) extending about the axis (Fig 2, A) and rotatable relative to the stator and presenting a second radial surface (Fig 3, 13)  defining a rotor raceway disposed in spaced relationship with the first radial surface of the stator to define a gap (Fig 3, 22) therebetween for containing a lubricant [Para 0031]; 
the first radial surface (Fig 3, 21)of the stator defining a plurality of slots [Para 0019] in spaced relationship with one another to define a plurality of spaced teeth between the slots [Para 0019 discloses plurality of ring segments which is the same as plurality of slots and the space between the slots are the teeth]; 
at least one electrical conductor (Fig 3, 17)[Para 0019 discloses slot for stator winding] disposed in each of the slots [Para 0019 discloses plurality of ring segments] and configured to selectively create a moving magnetic field for acting upon the rotor for providing rotational movement of the rotor [Para 0011] in response to a current being applied to the at least one electrical conductor; and 
a portion of the at least one electrical conductor (Fig 3, 17) in each of the slots [Para 0019]extending substantially into radial alignment (Fig 3, 17 is in radial alignment with slot surface defined by element Fig 3, 16s) with, or past the first radial surface (Fig 3, 21) of the stator to at least partially define a stator raceway of the stator for engaging the rotor raceway of the rotor during relative movement between the rotor and the stator to function as a bearing while also creating the moving magnetic field [Para 0010, 0011 discloses bearing surfaces on rotor and stator].

    PNG
    media_image1.png
    689
    536
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    731
    531
    media_image2.png
    Greyscale


Regarding Claim 7, Stiesdal discloses the electric motor as set forth in claim 1. Stiesdal further discloses the at least one electrical conductor (Fig 3 above, 17)[Para 0019 discloses slot for stator winding] in each of the slots [Para 0019 discloses plurality of ring segments] is an axially extending conductive bar(Fig 2, above 17A)[Element 17A of conductor 17 is in an axial direction A].
Regarding Claim 11, Stiesdal discloses the electric motor as set forth in claim 1. Stiesdal further discloses the stator raceway presents a substantially smooth surface in the circumferential direction [Para 0015 discloses PTFE sleeve surface on the sliding surface of the stator which is a known smooth surface].  
Regarding Claim 12, Stiesdal discloses the electric motor as set forth in claim 11. Stiesdal further discloses a polymer coating extends over the at least one electrical conductor in each of the slots and the first surface of the stator to define the substantially smooth surface of the outer raceway [Para 0015 discloses PTFE sleeve, which is a polymer, on the stator sliding surface .  
Regarding Claim 13, Stiesdal discloses the electric motor as set forth in claim 1. Stiesdal further discloses the stator (Fig 2 above, 8) defines at least one passageway (Fig 3 above, 28) in fluid communication with the gap (Fig 3, 22) for passing a lubricant into the gap [Para 0038].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Tsutsui et al(JPS5849057A), hereinafter referred to as Tsutsui.
Regarding Claim 2, Stiesdal discloses the electric motor as set forth in claim 1. Stiesdal further discloses the at least one electrical conductor (Fig 3 above, 17)[Para 0019 discloses slot for stator winding] in each of the slots [Para 0019 discloses plurality of ring segments]. Stiesdal does not explicitly disclose a plurality of electrical conductors in each of the slots, and wherein the plurality of electrical conductors in each of the slots includes at least a first electrical conductor radially stacked over a second electrical conductor, and wherein the first electrical conductor is made of a harder and less conductive material than the second electrical conductor.  
Tsutsui discloses a plurality of electrical conductors in each of the slots, and wherein the plurality of electrical conductors (Tsutsui, Fig  below1, 16,20) in each of the slots (Tsutsui, Fig 1, 12) includes at least a first electrical conductor radially stacked over a second electrical conductor, and wherein the first electrical conductor is made of a harder and less conductive material than the second electrical conductor [Tsutsui, Abstract discloses coil conductors 16,20 formed by plating nickel on the surfaces of copper wires. Nickel is harder and less conductive than Copper and is radially stacked on top of copper. Therefore ,Nickel plating can be the first electrical conductor and copper can be the second electrical conductor] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical motor of Stiesdal modified by the first and second electrical conductor in the slot as taught by Tsutsui in order to improve heat and mechanical endurance Tsutsui, Page 2, Para 0001].

    PNG
    media_image3.png
    734
    530
    media_image3.png
    Greyscale


Regarding Claim 8, Stiesdal discloses the electric motor as set forth in claim 1. Stiesdal does not explicitly  disclose the at least one electrical conductor in each of the slots is comprised of a plurality of windings. 
Tsutsui discloses the at least one electrical conductor in each of the slots (Tsutsui, Fig 1 above, 12) is comprised of a plurality of windings (Tsutsui, Fig 1, 16, 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical motor of Stiesdal modified by the plurality of windings in the slot as taught by Tsutsui in order to meet the electromagnetic requirements of the motor.
Regarding Claim 9, Stiesdal discloses the electric motor as set forth in claim 1. Stiesdal does not explicitly  disclose the at least one electrical conductor in each of the slots extends radially inwardly past the first radial surface of the stator.  
Tsutsui discloses the at least one electrical conductor (Tsutsui, Fig 1 above, 16, 20) in each of the slots (Tsutsui, Fig 1, 12) extends radially inwardly past the first radial surface (Tsutsui, Fig 1, 12s) of the stator (Tsutsui, Fig 1, 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical motor of Stiesdal modified by the atleast one conductor in each of the slot extending radially inwardly as taught by Tsutsui in order to not have any obstruction for movement of rotor. (Fig 1 of Tsutsui discloses conductors are radially inwardly away from radial surface 12s).

 Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Tsutsui and Bradfield (US20150001984A1).
Regarding Claim 5, Stiesdal in view of Tsutsui discloses the electric motor as set forth in claim 2. Stiesdal in view of Tsutsui does not explicitly disclose the first and second electrical conductors in each of the slots are fitted in the slot using at least one of an interference press fit, thermal shrink fit, and a displacement / deformation rolling process in order to provide a tight fit of the first and second electrical conductors in the slot. 
Bradfield discloses the first (Fig 1 below, 42a) and second electrical conductors (Fig 1, 42b) in each of the slots are fitted in the slot using at least one of an interference press fit, thermal shrink fit, and a displacement / deformation rolling process (Bradfield, Figs 1, 2,3 below) in order to provide a tight fit of the first and second electrical conductors in the slot [Para 0014]. 
Regarding Claim 6, Stiesdal in view of Tsutsui discloses the electric motor as set forth in claim 2. Stiesdal in view of Tsutsui does not explicitly disclose each of the first and second electrical conductors of each of the slots defines at least one substantially planar surface, and wherein the substantially planar surfaces of the first and second layers of electrical conductors overly and engage one another in the slot in order to provide mechanical stiffness and to minimize insulation between the first and second layers of electrical conductors.  
Bradfield discloses each of the first (Fig 3, 42a) and second electrical conductors (Fig 3, 42b) of each of the slots defines at least one substantially planar surface (Fig 3, BB), and wherein the substantially planar surfaces of the first and second layers of electrical conductors overly and engage one another in the slot in order to provide mechanical stiffness and to minimize insulation between the first and second layers of electrical conductors [Para 0014  discloses compaction which increases overlap thereby reducing insulation and improving stiffness].  
For claims 5 and 6, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical motor of Stiesdal in view of Tsutsui modified by the first and second electrical conductor fitted in the slot as taught by Bradfield in order to improve slot fill.

    PNG
    media_image4.png
    743
    570
    media_image4.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Gehrke et al(DE 102015207778 A1) , hereinafter referred to as Gehrke
Regarding Claim 10, Stiesdal discloses the electric motor as set forth in claim 1. Stiesdal further discloses the at least one electrical conductor in each of the slots extends into radial alignment with the first surface of the stator as shown above but does not explicitly  disclose that the stator raceway is defined by circumferentially alternating segments of the electrical conductors and the first surface of the stator.
Gehrke discloses the stator raceway (Gehrke, Fig 1 below, Sr) is defined by circumferentially alternating segments of the electrical conductors (Fig 1, 6) and the first surface (Fig 1, Fs) of the stator (Fig 1, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical motor of Stiesdal  with stator raceway defined by alternating segments of the electrical conductors and the first surface as taught by Gehrke in order to uniform bearing surface and motion of the rotor.

    PNG
    media_image5.png
    319
    484
    media_image5.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Remboski et al(US20200044511A1), hereinafter referred to as Remboski.
Regarding Claim 14, Stiesdal discloses the electric motor as set forth in claim 1. Stiesdal does not disclose a bearing sleeve is not located radially in the gap between the stator and the rotor.
Remboski discloses a bearing sleeve is not located radially in the gap between the stator and the rotor (Fig 1 below of Remboski discloses bearing 20 is outside of airgap 22. Abstract discloses lubricant in the gap between stator and rotor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical motor of Stiesdal  with no bearing sleeve in gap between stator and rotor as taught by Remboski as there is a separate bearing present in the overall structure.

    PNG
    media_image6.png
    495
    434
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Dependent Claim 3 discloses “The electric motor as set forth in claim 2, wherein the first electrical conductor is comprised of one of a copper iron and copper zinc material, and wherein the second electrical conductor is comprised of one of an oxygen carrying copper and an oxygen-free high conductivity copper”. Neither Stiesdal nor Stiesdal in view of Tsutsui and /or Bradfield, Remboski, Gehrke disclose all of the limitations of claim 3. Therefore claim 3 is allowable. 
Dependent Claim 4 discloses “The electric motor as set forth in claim 2, wherein the plurality of electrical conductors in each of the slots further includes a third electrical conductor radially beneath the second electrical conductor, and wherein the first electrical conductor is made of a harder and less conductive material than the third electrical conductor”.   Neither Stiesdal nor Stiesdal in view of Tsutsui and /or Bradfield, Remboski, Gehrke disclose all of the limitations of claim 4. Therefore claim 4 is allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832